

114 HR 3974 IH: Trade Adjustment Assistance Modernization Act of 2021
U.S. House of Representatives
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3974IN THE HOUSE OF REPRESENTATIVESJune 17, 2021Mr. Blumenauer (for himself, Mr. Kildee, Ms. DelBene, Ms. Moore of Wisconsin, Mr. Kind, Mr. Horsford, Ms. Sewell, Mr. Schneider, Mr. Beyer, Mr. Panetta, Mr. Suozzi, Mr. Pascrell, Ms. Chu, Mr. Evans, Mr. Danny K. Davis of Illinois, Ms. Plaskett, Mr. Gomez, Ms. Sánchez, Mr. Brendan F. Boyle of Pennsylvania, Mr. Doggett, Mr. Higgins of New York, Mr. Larson of Connecticut, and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo extend the trade adjustment assistance program, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Trade Adjustment Assistance Modernization Act of 2021.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Application of provisions relating to trade adjustment assistance.Title I—Trade Adjustment Assistance for WorkersSec. 101. Filing petitions.Sec. 102. Group eligibility requirements.Sec. 103. Application of determinations of eligibility to workers employed by successors-in-interest.Sec. 104. Provision of benefit information to workers.Sec. 105. Qualifying requirements for workers.Sec. 106. Modification to trade readjustment allowances.Sec. 107. Automatic extension of trade readjustment allowances.Sec. 108. Employment and case management services.Sec. 109. Training.Sec. 110. Job search, relocation, and child care allowances.Sec. 111. Agreements with States.Sec. 112. Reemployment trade adjustment assistance program.Sec. 113. Extension of trade adjustment assistance to public agency workers.Sec. 114. Definitions.Sec. 115. Subpoena power.Sec. 116. Data collection with respect to training.Sec. 117. Sense of Congress.Title II—Trade Adjustment Assistance for FirmsSec. 201. Petitions and determinations.Sec. 202. Approval of adjustment proposals.Sec. 203. Technical assistance.Sec. 204. Annual report on trade adjustment assistance for firms.Sec. 205. Definitions.Sec. 206. Plan for outreach to potentially eligible firms.Title III—Trade Adjustment Assistance for CommunitiesSec. 301. Trade adjustment assistance for communities.Sec. 302. Community College and Career Training Grant Program.Title IV—Trade Adjustment Assistance for FarmersSec. 401. Definitions.Sec. 402. Group eligibility requirements.Sec. 403. Annual report.Sec. 404. Benefit information to agricultural commodity producers.Sec. 405. Qualifying requirements and benefits for agricultural commodity producers.Title V—Other MattersSec. 501. Extension of trade adjustment assistance program.Sec. 502. Applicability of trade adjustment assistance provisions.Title VI—Health Care Tax CreditSec. 601. Permanent credit for health insurance costs.2.Application of provisions relating to trade adjustment assistance(a)Effective date; applicabilityExcept as otherwise provided in this Act, the provisions of chapters 2 through 6 of title II of the Trade Act of 1974, as in effect on June 30, 2021, and as amended by this Act, shall—(1)take effect on the date of the enactment of this Act; and(2)apply with respect to petitions for certification filed under chapter 2, 3, 4, or 6 of title II of the Trade Act of 1974 on or after such date of enactment.(b)ReferenceExcept as otherwise provided in this Act, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a provision of chapters 2 through 6 of title II of the Trade Act of 1974, the reference shall be considered to be made to a provision of any such chapter, as in effect on June 30, 2021. (c)Repeal of snapbackSection 406 of the Trade Adjustment Assistance Reauthorization Act of 2015 (Public Law 114–27; 129 Stat. 379) is repealed. ITrade Adjustment Assistance for Workers101.Filing petitionsSection 221(a)(1) of the Trade Act of 1974 (19 U.S.C. 2271(a)(1)) is amended—(1)by amending subparagraph (A) to read as follows:(A)One or more workers in the group of workers.; and (2)in subparagraph (C)—(A)by striking or a State dislocated worker unit and inserting a State dislocated worker unit; and(B)by adding at the end before the period the following: , or workforce intermediaries, including labor-management organizations that carry out re-employment and training services. 102.Group eligibility requirements(a)In generalSection 222(a)(2) of the Trade Act of 1974 (19 U.S.C. 2272(a)(2)) is amended—(1)in subparagraph (A)—(A)in clause (i), by inserting or failed to increase after absolutely; and(B)in clause (iii)—(i)by striking to the decline and inserting to any decline or absence of increase; and(ii)by striking or at the end;(2)in subparagraph (B)(ii), by striking the period at the end and inserting ; or; and(3)by adding at the end the following: (C)(i)the sales or production, or both, of such firm have decreased;(ii)(I)exports of articles produced or services supplied by such workers’ firm have decreased; or(II)imports of articles or services necessary for the production of articles or services supplied by such firm have decreased; and (iii)the decrease in exports or imports described in clause (ii) contributed to such workers’ separation or threat of separation and to the decline in the sales or production of such firm.. (b)RepealSection 222 of the Trade Act of 1974 (19 U.S.C. 2272) is amended—(1)in subsections (a) and (b), by striking importantly each place it appears; and(2)in subsection (c)—(A)by striking paragraph (1); and(B)by redesignating paragraphs (2) through (4) as paragraphs (1) through (3), respectively.(c)Eligibility of staffed workers and teleworkersSection 222 of the Trade Act of 1974 (19 U.S.C. 2272), as amended by subsection (b), is further amended by adding at the end the following:(f)Treatment of staffed workers and teleworkers(1)In generalFor purposes of subsection (a), workers in a firm include staffed workers and teleworkers.(2)DefinitionsIn this subsection:(A)Staffed workerThe term staffed worker means a worker who performs work under the operational control of a firm that is the subject of a petition filed under section 221, even if the worker is directly employed by another firm.(B)TeleworkerThe term teleworker means a worker who works remotely but who reports to the location listed for a firm in a petition filed under section 221.. 103.Application of determinations of eligibility to workers employed by successors-in-interestSection 223 of the Trade Act of 1974 (19 U.S.C. 2273) is amended by adding at the end the following:(f)Treatment of workers of successors-in-InterestIf the Secretary certifies a group of workers of a firm as eligible to apply for adjustment assistance under this chapter, a worker of a successor-in-interest to that firm shall be covered by the certification to the same extent as a worker of that firm.. 104.Provision of benefit information to workersSection 225 of the Trade Act of 1974 (19 U.S.C. 2275) is amended—(1)in subsection (a), by inserting after the second sentence the following new sentence: The Secretary shall make every effort to provide such information and assistance to workers in their native language.; and(2)in subsection (b)—(A)by redesignating paragraph (2) as paragraph (3);(B)by inserting after paragraph (1) the following:(2)The Secretary shall provide a second notice to a worker described in paragraph (1) before the worker has exhausted all rights to any unemployment insurance to which the worker is entitled (other than additional compensation described in section 231(a)(3)(B) funded by a State and not reimbursed from Federal funds).;(C)in paragraph (3), as redesignated by paragraph (1), by inserting print or digital before newspapers; and(D)by adding at the end the following:(4)For purposes of providing outreach regarding the benefits available under this chapter to workers covered by a certification made under this subchapter, the Secretary may take any necessary actions, including the following:(A)Collecting the email addresses and telephone numbers of such workers from the employers of such workers to provide outreach to such workers.(B)Partnering with the certified or recognized union, a community-based worker organization, or other duly authorized representatives of such workers.(C)Hiring peer support workers to perform outreach to other workers covered by that certification.(D)Using advertising methods and public information campaigns, including social media, in addition to notice published in print or digital newspapers under paragraph (3)..105.Qualifying requirements for workers(a)Modification of conditions(1)In generalSection 231(a) of the Trade Act of 1974 (19 U.S.C. 2291(a)) is amended—(A)by striking paragraph (2);(B)by redesignating paragraphs (3), (4), and (5) as paragraphs (2), (3), and (4), respectively; and(C)in paragraph (4) (as redesignated), by striking paragraphs (1) and (2) each place it appears and inserting paragraph (1).(2)Conforming amendments(A)Section 232 of the Trade Act of 1974 (19 U.S.C. 2292) is amended by striking section 231(a)(3)(B) each place it appears and inserting section 231(a)(2)(B).(B)Section 233(a) of the Trade Act of 1974 (19 U.S.C. 2293(a)) is amended—(i)in paragraph (1), by striking section 231(a)(3)(A) and inserting section 231(a)(2)(A); and(ii)in paragraph (2)—(I)by striking adversely affected employment and all that follows through (A) within and inserting adversely affected employment within;(II)by striking , and and inserting a period; and(III)by striking subparagraph (B).(b)Waivers of training requirementsSection 231(c)(1) of the Trade Act of 1974 (19 U.S.C. 2291(c)(1)) is amended—(1)by redesignating subparagraphs (A), (B), and (C) as subparagraphs (D), (E), and (F), respectively; and(2)by inserting before subparagraph (D) (as redesignated) the following:(A)RecallThe worker has been notified that the worker will be recalled by the firm from which the separation occurred.(B)Marketable skillsThe worker possesses marketable skills for suitable employment (as determined pursuant to an assessment of the worker, which may include the profiling system under section 303(j) of the Social Security Act (42 U.S.C. 503(j)), carried out in accordance with guidelines issued by the Secretary) and there is a reasonable expectation of employment at equivalent wages in the foreseeable future.(C)RetirementThe worker is within 2 years of meeting all requirements for entitlement to either—(i)old-age insurance benefits under title II of the Social Security Act (42 U.S.C. 401 et seq.) (except for application therefor); or(ii)a private pension sponsored by an employer or labor organization..106.Modification to trade readjustment allowances(a)Payment To complete trainingSection 233 of the Trade Act of 1974 (19 U.S.C. 2293) is amended—(1)in subsection (a)—(A)in paragraph (2), by inserting after 104-week period the following: (or, in the case of an adversely affected worker who requires a program of prerequisite education or remedial education (as described in section 236(a)(5)(D)) in order to complete training approved for the worker under section 236, the 130-week period);(B)in paragraph (3), by striking 65 additional weeks in the 78-week period and inserting 78 additional weeks in the 91-week period; and(C)in the flush text, by striking 78-week period and inserting 91-week period; and(2)by amending subsection (f) to read as follows:(f)Payment of trade readjustment allowances To complete trainingNotwithstanding any other provision of this section, in order to assist an adversely affected worker to complete training approved for the worker under section 236 that includes a program of prerequisite education or remedial education (as described in section 236(a)(5)(D)), and in accordance with regulations prescribed by the Secretary, payments may be made as trade readjustment allowances for up to 26 additional weeks in the 26-week period that follows the last week of entitlement to trade readjustment allowances otherwise payable under this chapter..(b)Payment to workers in on-the-Job training, customized training, or apprenticeship programsSection 233(d) of the Trade Act of 1974 (19 U.S.C. 2293(d)) is amended to read as follows:(d)Payment to workers in on-the-Job training, customized training, or apprenticeship programs(1)In generalExcept as provided in paragraph (2) and notwithstanding any other provision of this chapter, a trade readjustment allowance may be paid under this part to an adversely affected worker for any week during which the worker is receiving on-the-job training or customized training, or is participating in a registered apprenticeship program, under section 236.(2)Income limitationThe Secretary shall reduce the amount of the trade readjustment allowance otherwise payable to a worker under paragraph (1) to ensure that the sum of the income of the worker from the on-the-job training, customized training, or apprenticeship program described in that paragraph and the trade readjustment allowance paid to the worker under that paragraph does not exceed $70,000 during a year.(3)Adjustment of income limitation for inflation(A)In generalThe Secretary of Labor shall adjust the income limitation under paragraph (2) on October 1, 2021, and at the beginning of each fiscal year thereafter, to reflect the percentage (if any) of the increase in the average of the Consumer Price Index for the preceding 12-month period compared to the Consumer Price Index for fiscal year 2020.(B)Special rules for calculation of adjustmentIn making an adjustment under subparagraph (A), the Secretary—(i)shall round the amount of any increase in the Consumer Price Index to the nearest dollar; and(ii)may ignore any such increase of less than 1 percent.(C)Consumer Price Index definedFor purposes of this paragraph, the term Consumer Price Index means the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor..107.Automatic extension of trade readjustment allowances(a)In generalPart I of subchapter B of chapter 2 of title II of the Trade Act of 1974 (19 U.S.C. 2291 et seq.) is amended by inserting after section 233 the following new section:233A.Automatic extension of trade readjustment allowances(a)In generalNotwithstanding the limitations under section 233(a), the Secretary shall extend the period during which trade readjustment allowances are payable to an adversely affected worker who completes training approved under section 236 by the Secretary during a period of heightened unemployment with respect to the State in which such worker seeks benefits, for the shorter of—(1)the 26-week period beginning on the date of completion of such training; or(2)the period ending on the date on which the adversely affected worker secures employment.(b)Job search requiredA worker shall only be eligible for an extension under subsection (a) if the worker is complying with the job search requirements associated with unemployment insurance in the applicable State.(c)Period of heightened unemployment definedIn this section, the term period of heightened unemployment with respect to a State means a 90-day period during which, in the determination of the Secretary, either of the following average rates equals or exceeds 5.5 percent:(1)The average rate of total unemployment in such State (seasonally adjusted) for the period consisting of the most recent 90 days for which data for all States are published before the close of such period.(2)The average rate of total unemployment in all States (seasonally adjusted) for the period consisting of the most recent 90 days for which data for all States are published before the close of such period..(b)Clerical amendmentThe table of contents for the Trade Act of 1974 is amended by inserting after the item relating to section 233 the following:Sec. 233A. Automatic extension of trade readjustment allowances..108.Employment and case management services Section 235 of the Trade Act of 1974 (19 U.S.C. 2295) is amended—(1)in paragraph (3)—(A)by inserting after regional areas the following: (including information about registered apprenticeship programs, on-the-job training opportunities, and other work-based learning opportunities); and(B)by inserting after suitable training the following: , information regarding the track record of a training provider’s ability to successfully place participants into suitable employment; (2)by redesignating paragraph (8) as paragraph (9); and(3)by inserting after paragraph (7) the following:(8)Information related to direct job placement, including facilitating the extent to which employers within the community commit to employing workers who would benefit from the employment and case management services under this section..109.TrainingSection 236(a) of the Trade Act of 1974 (19 U.S.C. 2296(a)) is amended—(1)in paragraph (1)(D), by inserting , with a demonstrated ability to place participants into employment before the comma at the end;(2)by striking paragraph (3); (3)by redesignating paragraphs (4) through (11) as paragraphs (3) through (10), respectively;(4)in paragraph (4) (as redesignated)—(A)in the matter preceding subparagraph (A), by striking paragraph (10) and inserting paragraph (9);(B)in subparagraph (F), by striking paragraph (7) and inserting paragraph (6); (C)in subparagraph (G), by striking , and and inserting a comma;(D)in subparagraph (H)(ii), by striking the period at the end and inserting , and; and (E)by adding at the end before the flush text the following:(I)pre-apprenticeship training.; and(5)in paragraph (9) (as redesignated)—(A)in subparagraph (A), by striking paragraph (5)(A)(i) and inserting paragraph (4)(A)(i); and(B)in subparagraph (B), by striking paragraph (5)(A)(ii) and inserting paragraph (4)(A)(ii). 110.Job search, relocation, and child care allowances(a)Job search allowancesSection 237 of the Trade Act of 1974 (19 U.S.C. 2297) is amended—(1)in subsection (a)(1), by striking may use funds made available to the State to carry out sections 235 through 238 and inserting shall use, from funds made available to the State to carry out sections 235 through 238A, such amounts as may be necessary;(2)in subsection (a)(2), in the matter preceding subparagraph (A), by striking may grant and inserting shall grant; and(3)in subsection (b)—(A)in paragraph (1), by striking not more than 90 percent and inserting 100 percent;(B)in paragraph (2), by striking $1,250 and inserting $2,000 (subject to adjustment under paragraph (4)); and(C)by adding at the end the following:(4)Adjustment of maximum allowance limitation for inflation(A)In generalThe Secretary of Labor shall adjust the maximum allowance limitation under paragraph (2) on October 1, 2021, and at the beginning of each fiscal year thereafter, to reflect the percentage (if any) of the increase in the average of the Consumer Price Index for the preceding 12-month period compared to the Consumer Price Index for fiscal year 2020.(B)Special rules for calculation of adjustmentIn making an adjustment under subparagraph (A), the Secretary—(i)shall round the amount of any increase in the Consumer Price Index to the nearest dollar; and(ii)may ignore any such increase of less than 1 percent.(C)Consumer Price Index definedFor purposes of this paragraph, the term Consumer Price Index means the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor..(b)Relocation allowancesSection 238 of the Trade Act of 1974 (19 U.S.C. 2298) is amended—(1)in subsection (a)(1), by striking may use funds made available to the State to carry out sections 235 through 238 and inserting shall use, from funds made available to the State to carry out sections 235 through 238A, such amounts as may be necessary;(2)in subsection (a)(2), in the matter preceding subparagraph (A), by striking may be granted and inserting shall be granted; (3)in subsection (b)—(A)in paragraph (1), by striking not more than 90 percent and inserting 100 percent; and(B)in paragraph (2), by striking $1,250 and inserting $2,000 (subject to adjustment under subsection (d)); and(4)by adding at the end the following:(d)Adjustment of maximum payment limitation for inflation(1)In generalThe Secretary of Labor shall adjust the maximum payment limitation under subsection (b)(2) on October 1, 2021, and at the beginning of each fiscal year thereafter, to reflect the percentage (if any) of the increase in the average of the Consumer Price Index for the preceding 12-month period compared to the Consumer Price Index for fiscal year 2020.(2)Special rules for calculation of adjustmentIn making an adjustment under paragraph (1), the Secretary—(A)shall round the amount of any increase in the Consumer Price Index to the nearest dollar; and(B)may ignore any such increase of less than 1 percent.(3)Consumer Price Index definedFor purposes of this subsection, the term Consumer Price Index means the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor..(c)Child care allowances(1)In generalPart II of subchapter B of chapter 2 of title II of the Trade Act of 1974 (19 U.S.C. 2295 et seq.) is amended by adding at the end the following:238A.Child Care Allowances(a)Child Care Allowances Authorized(1)In generalEach State shall use, from funds made available to the State to carry out sections 235 through 238A, such amounts as may be necessary to allow an adversely affected worker covered by a certification issued under subchapter A of this chapter to file an application for a child care allowance with the Secretary, and the Secretary may grant the child care allowance, subject to the terms and conditions of this section.(2)Conditions for granting allowanceA child care allowance shall be granted if the allowance will assist an adversely affected worker to attend training or seek suitable employment, by providing for the care of one or more of the minor dependents of the worker.(b)Amount of AllowanceAny child care allowance granted to a worker under subsection (a) shall not exceed $2,000 per minor dependent per year.(c)Adjustment of maximum allowance limitation for inflation(1)In generalThe Secretary of Labor shall adjust the maximum allowance limitation under subsection (b) on October 1, 2021, and at the beginning of each fiscal year thereafter, to reflect the percentage (if any) of the increase in the average of the Consumer Price Index for the preceding 12-month period compared to the Consumer Price Index for fiscal year 2020.(2)Special rules for calculation of adjustmentIn making an adjustment under paragraph (1), the Secretary—(A)shall round the amount of any increase in the Consumer Price Index to the nearest dollar; and(B)may ignore any such increase of less than 1 percent.(3)Consumer Price Index definedFor purposes of this subsection, the term Consumer Price Index means the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor..(2)Conforming amendments(A)Limitations on administrative expenses and employment and case management servicesSection 235A of the Trade Act of 1974 (19 U.S.C. 2295a) is amended in the matter preceding paragraph (1) by striking through 238 and inserting through 238A.(B)TrainingSection 236(a)(2) of the Trade Act of 1974 (19 U.S.C. 2296(a)(2)) is amended—(i)in subparagraph (A), by striking and 238 and inserting 238, and 238A;(ii)in subparagraph (B), by striking and 238 each place it appears and inserting 238, and 238A;(iii)in subparagraph (C)(i), by striking and 238 and inserting 238, and 238A;(iv)in subparagraph (C)(v), by striking and 238 and inserting 238, and 238A; and(v)in subparagraph (E), by striking and 238 each place it appears and inserting 238, and 238A.(C)Collection and publication of dataSection 249B(b)(6) of the Trade Act of 1974 (19 U.S.C. 2323(b)(6)) is amended by striking through 238 each place it appears and inserting through 238A. (3)Clerical amendmentThe table of contents for the Trade Act of 1974 is amended by adding after the item relating to section 238 the following new item:Sec. 238A. Child care allowances..111.Agreements with States(a)CoordinationSection 239(f) of the Trade Act of 1974 (19 U.S.C. 2311(f)) is amended—(1)by striking (f) Any agreement and inserting the following:(f)(1)Any agreement; and(2)by adding at the end the following:(2)Each cooperating State agency shall arrange for training programs to be carried out by entities that—(A)have a proven track record in achieving a satisfactory rate of completion and placement in jobs that provides a living wage, basic benefits that increase economic security, and develop the skills, networks, and experiences necessary to advance along a career path;(B)work to assist workers from underserved communities to establish a work history, demonstrate success in the workplace, and develop the skills that lead to entry into and retention in unsubsidized employment;(C)facilitate joint cooperation between representatives of workers, employers, and communities, especially in underserved rural and urban regions, to ensure a fair and engaging workplace that balances the priorities and well-being of workers with the needs of businesses; and(D)have a proven track record in adequately serving individuals who face the greatest barriers to employment, including people with low incomes, people of color, immigrants, and formerly incarcerated individuals.(3)Each cooperating State agency shall seek, including through agreements and training programs described in this subsection, to ensure the reemployment of adversely affected workers upon completion of training as described in section 236..(b)Administration(1)In generalSection 239(g) of the Trade Act of 1974 (19 U.S.C. 2311(g)) is amended—(A)by redesignating—(i)paragraphs (1) through (4) as paragraphs (3) through (6), respectively; and(ii)paragraph (5) as paragraph (8);(B)by inserting before paragraph (3) (as redesignated) the following:(1)review each layoff of more than 5 workers in a firm to determine whether trade played a role in the layoff and whether workers in such firm are potentially eligible to receive benefits under this chapter,(2)perform outreach to firms to facilitate and assist with filing petitions under section 221 and collecting necessary supporting information,;(C)in paragraph (3) (as redesignated), by striking who applies for unemployment insurance of and inserting identified under paragraph (1) of unemployment insurance benefits and; (D)in paragraph (4) (as redesignated), by inserting and assist with after facilitate;(E)in paragraph (6) (as redesignated), by striking and at the end; (F)by inserting after paragraph (6) (as redesignated) the following:(7)perform outreach to workers from underserved communities and to firms that employ a majority or a substantial percentage of workers from underserved communities and develop a plan, in consultation with the Secretary, for addressing common barriers to receiving services that such workers have faced, ;(G)in paragraph (8) (as redesignated), by striking funds provided to carry out this chapter are insufficient to make such services available, make arrangements to make such services available through other Federal programs and inserting support services are needed beyond what this chapter can provide, make arrangements to coordinate such services available through other Federal programs; and(H)by adding at the end the following:(9)develop a strategy to engage with local workforce development institutions, including local community colleges and other educational institutions, and(10)develop a comprehensive strategy to provide agency staffing to support the requirements of paragraphs (1) through (9)..(2)Limitations on administrative expenses and employment and case management servicesSection 235A of the Trade Act of 1974 (19 U.S.C. 2295a) is amended—(A)by striking Of the funds and inserting (a) In general.—Of the funds; and(B)by adding at the end the following:(b)ClarificationActivities described in paragraphs (1) through (9) of section 239(g) shall not be considered to be activities relating to the administration of the trade adjustment assistance for workers program for purposes of the limitation on administrative expenses under subsection (a)(1)..(c)Performance measuresSection 239(j)(2) of the Trade Act of 1974 (19 U.S.C. 2311(j)(2)) is amended—(1)by amending subparagraph (B) to read as follows:(B)Additional indicators and analyticsThe Secretary and a cooperating State or cooperating State agency—(i)shall conduct a comparative analysis between the median earnings of workers described in subparagraph (A)(i)(I) and the distributions of earnings across the workforce in the affected economic region; and(ii)may agree upon additional indicators of performance for the trade adjustment assistance program under this chapter, as appropriate.; and(2)by adding at the end the following:(C)DashboardThe Secretary shall require each cooperating State and cooperating State agency to perform workforce analytics for the purpose of creating a dashboard that includes different measures of job quality for reemployment and training activities provided under this chapter..(d)StaffingSection 239 of the Trade Act of 1974 (19 U.S.C. 2311) is amended by striking subsection (k) and inserting the following: (k)StaffingAn agreement entered into under this section shall provide that the cooperating State or cooperating State agency shall require that any individual engaged in functions to carry out the trade adjustment assistance program under this chapter shall be a State employee covered by a merit system of personnel administration..112.Reemployment trade adjustment assistance programSection 246(a) of the Trade Act of 1974 (19 U.S.C. 2318(a)) is amended—(1)in paragraph (3)(B)(ii), by striking $50,000 and inserting $70,000 (subject to adjustment under paragraph (8));(2)in paragraph (4)(A), by striking the earlier of and all that follows and inserting the date on which the worker obtains reemployment described in paragraph (3)(B).;(3)in paragraph (5)(B)(i), by striking $10,000 and inserting $20,000 (subject to adjustment under paragraph (8)); and (4)by adding at the end the following: (8)Adjustment of salary limitation and total amount of payments for inflation(A)In generalThe Secretary of Labor shall adjust the salary limitation under paragraph (3)(B)(ii) and the amount under paragraph (5)(B)(i) on October 1, 2021, and at the beginning of each fiscal year thereafter, to reflect the percentage (if any) of the increase in the average of the Consumer Price Index for the preceding 12-month period compared to the Consumer Price Index for fiscal year 2020.(B)Special rules for calculation of adjustmentIn making an adjustment under subparagraph (A), the Secretary—(i)shall round the amount of any increase in the Consumer Price Index to the nearest dollar; and(ii)may ignore any such increase of less than 1 percent.(C)Consumer Price Index definedFor purposes of this paragraph, the term Consumer Price Index means the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor..113.Extension of trade adjustment assistance to public agency workers(a)DefinitionsSection 247 of the Trade Act of 1974 (19 U.S.C. 2319) is amended—(1)in paragraph (3)—(A)in the matter preceding subparagraph (A), by striking The and inserting Subject to section 222(d)(5), the; and(B)in subparagraph (A), by striking or service sector firm and inserting , service sector firm, or public agency; and(2)by adding at the end the following: (20)The term public agency means a department or agency of a State or local government or of the Federal Government..(b)Group eligibility requirementsSection 222 of the Trade Act of 1974 (19 U.S.C. 2272), as amended by subsections (b) and (c) of section 102, is further amended—(1)by redesignating subsections (c), (d), (e), and (f) as subsections (d), (e), (f), and (g), respectively;(2)by inserting after subsection (b) the following:(c)Adversely affected workers in public agenciesA group of workers in a public agency shall be certified by the Secretary as eligible to apply for adjustment assistance under this chapter pursuant to a petition filed under section 221 if the Secretary determines that—(1)a significant number or proportion of the workers in the public agency have become totally or partially separated, or are threatened to become totally or partially separated;(2)the public agency has acquired from a foreign country services like or directly competitive with services which are supplied by such agency; and(3)the acquisition of services described in paragraph (2) contributed to such workers’ separation or threat of separation.;(3)in subsection (d) (as redesignated), by adding at the end the following:(5)Reference to firmFor purposes of subsections (a) and (b), the term firm does not include a public agency.; and(4)in paragraph (2) of subsection (e) (as redesignated), by striking subsection (a) or (b) and inserting subsection (a), (b), or (c).114.Definitions(a)Extension of adjustment assistance for workers to territoriesSection 247(7) of the Trade Act of 1974 (19 U.S.C. 2319(7)) is amended—(1)by inserting , Guam, the Virgin Islands of the United States, American Samoa, the Commonwealth of the Northern Mariana Islands, after District of Columbia; and(2)by striking such Commonwealth. and inserting such territories..(b)Underserved communitySection 247 of the Trade Act of 1974 (19 U.S.C. 2319), as amended by section 113(a), is further amended by adding at the end the following:(21)The term underserved community means a community with populations sharing a particular characteristic that have been systematically denied a full opportunity to participate in aspects of economic, social, or civic life, such as Black, Latino, and Indigenous and Native American persons, Asian Americans and Pacific Islanders, other persons of color, and other populations otherwise adversely affected by persistent poverty or inequality..115.Subpoena powerSection 249 of the Trade Act of 1974 (19 U.S.C. 2321) is amended—(1)in subsection (a), by adding at the end the following: The authority under the preceding sentence includes the authority of States to require, by subpoena, a firm to provide information on workers employed by, or totally or partially separated from, the firm that is necessary to make a determination under this chapter or to provide outreach to workers, including the names and address of workers.; and(2)by adding at the end the following:(c)Enforcement of subpoenas by StatesA State may enforce compliance with a subpoena issued under subsection (a)—(1)as provided for under State law; and(2)by petitioning an appropriate United States district court for an order requiring compliance with the subpoena..116.Data collection with respect to trainingSection 249B of the Trade Act of 1974 (19 U.S.C. 2323) is amended—(1)in subsection (b)—(A)in paragraph (1)—(i)in subparagraph (B), by adding at the end before the period the following: , and the relevant demographic information (including race, ethnicity, gender, income level, and age) regarding such workers; and (ii)in subparagraph (C)—(I)by redesignating clauses (i) and (ii) as clauses (ii) and (iii), respectively; and(II)by inserting before clause (ii), as so redesignated, the following:(i)the country or countries in which increased imports, shifts in production, and other bases of eligibilities under section 222 originated; ;(B)in paragraph (4)(B), by inserting training provider, after age,; and(C)by adding at the end the following:(7)Data on individual petitions(A)In generalThe following information with respect to each petition filed under this chapter:(i)The petition number.(ii)The names of the petitioner, firm, and certified or recognized union or other duly authorized representatives of the group of workers.(iii)The names of the city and State in which the firm is located.(iv)A description of the articles produced or services supplied by the firm.(v)The classification of the firm under the North American Industry Classification System or the Standard Industrial Classification.(vi)The relevant demographic information (including race, ethnicity, gender, income level, and age) regarding the workers.(vii)The determination of the Secretary to certify or deny the petition, including the basis for the determination.(viii)If the petition was certified—(I)the country or countries in which increased imports, shifts in production, or other bases of eligibilities under section 222 originated; and(II)the number of workers covered by the petition, the number of workers who received benefits, and the median earnings of workers upon completion of training or receiving other benefits under this chapter.(B)FormatThe data collected and reported under this paragraph shall be made available to the public, in a searchable format by each type of information required by clauses (i) through (vii), with an option to receive search results in an electronic spreadsheet format.; and (2)in subsection (d)—(A)in paragraph (2), by striking and at the end;(B)by redesignating paragraph (3) as paragraph (4); and(C)by inserting after paragraph (2) the following:(3)information on compliance with section 239(g) and on the Secretary’s efforts to identify best practices and support the development of proactive outreach programs in each State; and.117.Sense of CongressIt is the sense of Congress that, in administering the trade adjustment assistance program under chapter 2 of title II of the Trade Act of 1974 (19 U.S.C. 2271 et seq.), a State should—(1)prioritize providing training that leads to employment outcomes that replace 100 percent of an adversely affected worker’s wages; (2)steer workers toward training that leads to a livable wage and sustainable employment; and(3)prioritize assistance for underserved communities to promote equitable and inclusive economic benefits for all workers.IITrade Adjustment Assistance for Firms201.Petitions and determinationsSection 251 of the Trade Act of 1974 (19 U.S.C. 2341) is amended—(1)in the second sentence of subsection (a), by striking Upon and inserting Not later than 5 days after; (2)by amending subsection (c) to read as follows:(c)(1)The Secretary shall certify a firm (including any agricultural firm or service sector firm) as eligible to apply for adjustment assistance under this chapter if the Secretary determines—(A)(i)that a significant number or proportion of the workers in such firm have become totally or partially separated, or are threatened to become totally or partially separated, or(ii)that—(I)sales or production, or both, of the firm have decreased absolutely or failed to increase, (II)sales or production, or both, of an article or service that accounted for not less than 25 percent of the total sales or production of the firm during the 12-month period preceding the most recent 12-month period for which date are available have decreased absolutely or failed to increase, (III)sales or production, or both, of the firm during the most recent 12-month period for which data are available have decreased or failed to increase compared to—(aa)the average annual sales or production for the firm during the 24-month period preceding that 12-month period, or (bb)the average annual sales or production for the firm during the 36-month period preceding that 12-month period, and (IV)sales or production, or both, of an article or service that accounted for not less than 25 percent of the total sales or production of the firm during the most recent 12-month period for which data are available have decreased or failed to increase compared to—(aa)the average annual sales or production for the article or service during the 24-month period preceding that 12-month period, or (bb)the average annual sales or production for the article or service during the 36-month period preceding that 12-month period, and (B)(i)increases of imports of articles or services like or directly competitive with articles which are produced or services which are supplied by such firm contributed to such total or partial separation, or threat thereof, and to such decline or failure to increase in sales or production, or(ii)decreases in exports of articles produced or services supplied by such firm, or imports of articles or services necessary for the production of articles or services supplied by such firm, contributed to such total or partial separation, or threat thereof, and to such decline in sales or production.(2)For purposes of paragraph (1)(B):(A)Any firm which engages in exploration or drilling for oil or natural gas shall be considered to be a firm producing oil or natural gas.(B)Any firm that engages in exploration or drilling for oil or natural gas, or otherwise produces oil or natural gas, shall be considered to be producing articles directly competitive with imports of oil and with imports of natural gas.; and(3)in subsection (d)—(A)by striking this section, and inserting this section.; and(B)by striking but in any event and all that follows and inserting the following: If the Secretary does not make a determination with respect to a petition within 55 days after the date on which an investigation is initiated under subsection (a) with respect to the petition, the Secretary shall be deemed to have certified the firm as eligible to apply for adjustment assistance under this chapter.. 202.Approval of adjustment proposalsSection 252 of the Trade Act of 1974 (19 U.S.C. 2342) is amended—(1)in subsection (a), by adding at the end before the period the following: and an assessment of the potential employment outcomes of such proposal; and(2)in subsection (b), by striking gives adequate consideration to and inserting is in.203.Technical assistanceSection 253 of the Trade Act of 1974 (19 U.S.C. 2343) is amended—(1)in subsection (a)(3), by adding at the end before the period the following: , including assistance to provide skills training programs to employees of the firm; and(2)by adding at the end the following:(c)Amount of assistance(1)In generalA firm may receive technical assistance under this chapter with respect to the firm’s economic adjustment proposal in an amount not to exceed $300,000, subject to adjustment under paragraph (2).(2)Adjustment of salary limitation for inflation(A)In generalThe Secretary of Commerce shall adjust the technical assistance limitation under paragraph (1) on October 1, 2021, and at the beginning of each fiscal year thereafter, to reflect the percentage (if any) of the increase in the average of the Consumer Price Index for the preceding 12-month period compared to the Consumer Price Index for fiscal year 2020.(B)Special rules for calculation of adjustmentIn making an adjustment under subparagraph (A), the Secretary—(i)shall round the amount of any increase in the Consumer Price Index to the nearest dollar; and(ii)may ignore any such increase of less than 1 percent.(C)Consumer Price Index definedFor purposes of this paragraph, the term Consumer Price Index means the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor..204.Annual report on trade adjustment assistance for firmsSection 255A(a) of the Trade Act of 1974 (19 U.S.C. 2345a(a)) is amended—(1)in paragraphs (11) and (12) by inserting wages, before and productivity each place it appears; and(2)by adding at the end the following:(20)The demographic information of firm ownership of firms that inquired, applied, or were approved for the program, including whether the firm is owned by individuals from underserved communities.(21)The demographic information of employees from firms that inquired, applied, or were approved for the program, including whether those employees are from underserved communities..205.DefinitionsSection 259 of the Trade Act of 1974 (19 U.S.C. 2351) is amended by adding at the end the following:(3)Underserved communityThe term underserved community has the meaning given that term in section 247..206.Plan for outreach to potentially eligible firmsChapter 3 of title II of the Trade Act of 1974 (19 U.S.C. 2341 et seq.) is amended by adding at the end the following:263.Plan for outreach to potentially eligible firms(a)In generalThe Secretary shall develop a plan to provide outreach to firms that may be eligible for adjustment assistance under this chapter.(b)Matters To be includedThe plan required by paragraph (1) shall include the following:(1)Outreach to the United States International Trade Commission and to such firms in industries with increased imports identified in the Commission’s annual report regarding the operation of the trade agreements program under section 163(c).(2)Outreach to such firms in the service sector. (3)Coordination with the Small Business Administration to identify such firms that are small businesses.(4)Outreach to such firms that are minority- or women-owned firms.(5)Outreach to such firms that employ a majority or a substantial percentage of workers from underserved communities.(c)UpdatesThe Secretary shall update the plan required under this section on an annual basis.(d)Submission to CongressThe Secretary shall submit the plan and each update to the plan required under this section to Congress.. IIITrade Adjustment Assistance for Communities301.Trade adjustment assistance for communities(a)PurposeThe purpose of this section and the amendments made by this section is to provide assistance to communities impacted by trade through—(1)the coordination of Federal, State, regional, and local resources;(2)the creation of community-based development strategies; and(3)the development and provision of programs that meet the training needs of workers covered by certifications under section 223 of the Trade Act of 1974 (19 U.S.C. 2273) (as amended by section 103).(b)In generalChapter 4 of title II of the Trade Act of 1974 (19 U.S.C. 2371 et seq.) is amended—(1)by inserting after the chapter heading the following:BCommunity College and Career Training Grant Program;(2)by redesignating sections 271 and 272 as sections 279 and 279A, respectively; and(3)by inserting before subchapter B (as designated by paragraph (1)) the following:ATrade Adjustment Assistance for Communities271.DefinitionsIn this subchapter:(1)Agricultural commodity producerThe term agricultural commodity producer has the meaning given that term in section 291. (2)CommunityThe term community means a city, county, or other political subdivision of a State or a consortium of political subdivisions of a State. (3)Eligible communityThe term eligible community means a community that the Secretary has determined under section 273(b)(1) is eligible to apply for assistance under this subchapter. (4)SecretaryThe term Secretary means the Secretary of Commerce.(5)Underserved communityThe term underserved community has the meaning given that term in section 247. 272.Establishment of trade adjustment assistance for communities programThe Secretary, acting through the Assistant Secretary for Economic Development, shall, not later than 90 days after the date of the enactment of this subchapter, establish a program to provide communities impacted by trade with assistance in accordance with the requirements of this subchapter. 273.Eligibility; notification(a)Petition(1)In generalExcept as provided in paragraph (2), a community may submit to the Secretary a petition for a determination under subsection (b)(1) that the community is eligible to apply for assistance under this subchapter if—(A)on or after the date of the enactment of this subchapter, one or more certifications described in paragraph (3) of subsection (b) are made with respect to the community; and (B)the community submits the petition not later than 180 days after the date on which the most recent such certification is made.(2)Special ruleIn the case of a community with respect to which one or more certifications described in paragraph (3) of subsection (b) were made on or after January 1, 1994, and before the date of the enactment of this subchapter, the community may, not later than December 31, 2022, submit to the Secretary a petition for a determination under subsection (b)(1) that the community is eligible to apply for assistance under this subchapter.(3)Notification of eligibilityIf one or more certifications described in paragraph (3) of subsection (b) are made with respect to a community, the Secretary shall, concurrently with each such certification, notify the community and the Governor of the State in which the community is located of the ability of the community—(A)to submit to the Secretary a petition under this subsection; and(B)to receive technical assistance under paragraph (4) in developing the petition. (4)Technical assistanceThe Secretary shall, subject to the availability of appropriations, offer assistance in preparing a petition under this subsection to any community that requests such assistance.(b)Affirmative determination(1)In generalThe Secretary shall make a determination that a community is eligible to apply for assistance under this subchapter if the Secretary determines that the community is a community impacted by trade in accordance with paragraph (2). (2)Community impacted by tradeA community is a community impacted by trade if—(A)one or more certifications described in paragraph (3) are made with respect to the community; and (B)the community—(i)has a per capita income of 80 percent or less of the national average;(ii)has a history of economic distress and long-term unemployment, as determined by the Secretary; or(iii)is significantly affected by the threat to, or the loss of, jobs associated with any such certification, as determined by the Secretary.(3)Certification describedA certification described in this paragraph is a certification—(A)by the Secretary of Labor that a group of workers located in the community is eligible to apply for assistance under section 223; (B)by the Secretary of Commerce that a firm located in the community is eligible to apply for adjustment assistance under section 251; or(C)by the Secretary of Agriculture that a group of agricultural commodity producers located in the community is eligible to apply for adjustment assistance under section 293.(c)Notification to communityUpon making a determination under subsection (b)(1) that a community is eligible to apply for assistance under this subchapter, the Secretary shall promptly notify the community and the Governor of the State in which the community is located—(1)of the determination;(2)of the applicable provisions of this subchapter, including of the means for obtaining assistance under this subchapter;(3)of the means for obtaining assistance that may be available to the community under other provisions of law; and(4)of the availability to the community of technical assistance under subsection (a) (4) in developing its petition for assistance under this subchapter.274.Grants to eligible communities(a)In generalThe Secretary shall, subject to the availability of appropriations, award a grant under this section to an eligible community to assist the community in carrying out projects included in a strategic plan developed by the community under section 275. (b)Application(1)In generalAn eligible community seeking to receive a grant under this section shall submit to the Secretary an application that contains—(A)the strategic plan developed by the community under section 275 that is approved by the Secretary under such section; and(B)a description of the projects included in the strategic plan.(2)CoordinationIf an eligible institution (as such term is defined in section 279) located in an eligible community is seeking a grant under section 279 at the same time the community is seeking a grant under this section—(A)the Secretary, upon receipt of such information from the Secretary of Labor as required under section 279(e), shall notify the community that the institution is seeking a grant under section 279; and(B)the community shall include in the application to be submitted under this subsection, in coordination with the institution, a description of how the community will integrate projects included in the strategic plan with the specific project for which the institution submits the grant proposal under section 279.(c)LimitationThe total amount of grants awarded to an eligible community under this section for each of the fiscal years 2022 through 2026 may not exceed $25,000,000. (d)PriorityThe Secretary shall, in awarding grants under this section, give priority to eligible communities that have a history of economic distress and long-term unemployment, as determined by the Secretary.(e)Geographic diversity(1)In generalThe Secretary shall, in awarding grants under this section, ensure that grants are provided to communities from geographically diverse areas.(2)Geographic region requirementThe Secretary shall, in meeting the requirement under paragraph (1), award a grant under this section for each of the fiscal years 2022 through 2026 to at least one community located in each geographic region for which regional offices of the Economic Development Administration of the Department of Commerce are responsible.(f)Report by eligible community(1)In generalThe Secretary shall require an eligible community that receives a grant under this section to submit to the Secretary a report that describes how funding under the grant is being allocated and implemented in furtherance of projects included in the strategic plan developed by the community under section 275.(2)TimingThe report required by this subsection shall be submitted not later than 180 days after the eligible community initiates projects included in its strategic plan and every 180 days thereafter during the period in which the community is carrying out such projects.(g)Report by SecretaryNot later than March 1, 2023, and annually thereafter for four years, the Secretary shall submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate for the preceding fiscal year a report describing—(1)each grant awarded under this section to an eligible community; and(2)the impact of such grant on the community, including the information contained in the reports submitted to the Secretary under subsection (e).275.Strategic plans(a)In generalAn eligible community that seeks to receive a grant under section 274 shall develop a strategic plan to achieve economic adjustment to the impact of trade in accordance with the requirements of this section.(b)Consultation(1)In generalTo the extent practicable, an eligible community shall consult with the entities described in paragraph (2) in developing the strategic plan. (2)Entities describedThe entities described in this paragraph are public and private entities located in or serving the eligible community, including—(A)local, county, or State government agencies;(B)firms, including small- and medium-sized firms; (C)local workforce investment boards; (D)labor organizations, including State labor federations and labor-management initiatives, representing workers in the community; (E)educational institutions, local educational agencies, and other training providers; and(F)local civil rights organizations and community-based organizations, including organizations representing underserved communities.(c)ContentsThe strategic plan shall, at a minimum, contain the following: (1)A description and analysis of the capacity of the eligible community to achieve economic adjustment to the impact of trade. (2)An analysis of the economic development challenges and opportunities facing the community, including the strengths and weaknesses of the economy of the community. (3)An assessment of—(A)the commitment of the community to carry out the strategic plan on a long-term basis; (B)the participation and input of members of the community who are dislocated from employment due to the impact of trade; and(C)the extent to which underserved communities have been impacted by trade.(4)A description of how underserved communities will benefit from the strategic plan.(5)A description of the role of the entities described in subsection (b)(2) in developing the strategic plan. (6)A description of projects under the strategic plan to facilitate the community’s economic adjustment to the impact of trade, including projects to—(A)develop public facilities, public services, jobs, and businesses;(B)provide for the demolition of vacant or abandoned commercial, industrial, or residential property;(C)remediate environmental contamination;(D)establish or support land banks;(E)support energy conservation; and(F)support historic preservation.(7)A strategy for continuing the community’s economic adjustment to the impact of trade after the completion of such projects.(8)A description of the educational and training programs and the potential employment opportunities available to workers in the community, including for workers under the age of 25, and the future employment needs of the community.(9)An assessment of—(A)the cost of implementing the strategic plan; and(B)the timing of funding required by the community to implement the strategic plan.(10)A description of the methods of financing to be used to implement the strategic plan, including—(A)a grant received under section 274 or under other authorities;(B)a loan, including the establishment of a revolving loan fund; or(C)other types of financing.(11)An assessment of how the community will address unemployment among agricultural commodity producers, if applicable.(d)Technical assistance(1)In generalThe Secretary shall, subject to the availability of appropriations, offer assistance in developing a strategic plan under this section to any eligible community that requests such assistance.(2)Availability of amounts appropriatedThe Secretary may make available not more than $50,000,000 of the amounts appropriated pursuant to the authorization of appropriations under section 277(c) for each of the fiscal years 2022 through 2026 to provide assistance to communities under this subsection.(e)ApprovalThe Secretary shall approve the strategic plan developed by an eligible community under this section if the Secretary determines that the strategic plan meets the requirements of this section.276.Coordination of Federal response and other additional technical assistance(a)In generalThe Secretary shall coordinate the Federal response with respect to an eligible community that is awarded a grant under section 274 to carry out the community’s strategic plan developed under section 275 by—(1)identifying and consulting, as appropriate, with—(A)the Department of Agriculture, the Department of Defense, the Department of Education, the Department of Energy, the Department of Labor, the Department of Housing and Urban Development, the Department of Health and Human Services, the Small Business Administration, the Department of the Treasury; and(B)any other Federal, State, regional, or local government agency, if appropriate;(2)assisting the community to access assistance from other available Federal sources as necessary to fulfil the community’s strategic plan developed under section 275; and(3)ensuring that such assistance is provided in a targeted, integrated manner.(b)Additional technical assistanceIn addition to the coordination and assistance described in subsection (a), the Secretary shall, subject to the availability of appropriations, provide technical assistance for communities—(1)to identify significant impediments to economic development that result from the impact of trade on the community, including in the course of developing a strategic plan under section 275; and(2)to access assistance under other available sources, including State, local, or private sources by carrying out projects that diversify and strengthen the economy in the community.277.General provisions(a)Regulations(1)In generalThe Secretary shall, subject to paragraph (3), promulgate such regulations as may be necessary to carry out this subchapter, including—(A)administering the awarding of grants under section 274, including establishing guidelines for the submission and evaluation of grant applications under such section; and(B)establishing guidelines for the evaluation of strategic plans developed under section 275.(2)ConsultationsThe Secretary shall consult with the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate not later than 90 days prior to promulgating any final rule or regulation under this subsection.(3)Relationship to existing regulationsThe Secretary, to the maximum extent practicable, shall—(A)rely on and apply regulations promulgated to carry out other economic development programs of the Department of Commerce for purposes of carrying out this subchapter; and(B)provide guidance regarding the manner and extent to which such other economic development programs relate to this subchapter.(b)Personnel; resourcesThe Secretary shall—(1)designate such staff as may be necessary to provide sufficiently individualized assistance to each eligible community that seeks technical assistance under section 273(a)(4), 275(d), or 276(b) to develop and implement its strategic plan under section 275; and(2)designate such staff and allocate such existing resources as may be necessary to carry out this subchapter.(c)Authorization of appropriations(1)In generalThere is authorized to be appropriated to the Secretary $1,000,000,000 for each of the fiscal years 2022 through 2026 to carry out this subchapter. (2)AvailabilityAmounts appropriated pursuant to the authorization of appropriations under this subsection—(A)shall remain available until expended; and(B)shall be used to supplement, and not supplant, other Federal, State, regional, and local government funds made available to provide economic development assistance for communities..(c)Clerical amendmentThe table of contents for the Trade Act of 1974 is amended by striking the items relating to chapter 4 of title II and inserting the following: Chapter 4—Trade Adjustment Assistance for Communities Subchapter A—Trade Adjustment Assistance for Communities Sec. 271. Definitions. Sec. 272. Establishment of trade adjustment assistance for communities program. Sec. 273. Eligibility; notification. Sec. 274. Grants to eligible communities. Sec. 275. Strategic plans. Sec. 276. Coordination of Federal response and other additional technical assistance. Sec. 277. General provisions. Subchapter B—Community College and Career Training Grant Program Sec. 279. Community College and Career Training Grant Program. Sec. 279A. Authorization of appropriations..302.Community College and Career Training Grant ProgramSection 279 of the Trade Act of 1974 (as redesignated by section 301) is amended—(1)by redesignating subsection (e) as subsection (f); and(2)by inserting after subsection (d) the following:(e)NotificationUpon receipt of a grant proposal from an eligible institution seeking to receive a grant under this section, the Secretary shall notify the Secretary of Commerce that such grant proposal has been received for purposes of assisting an eligible community (as such term is defined in section 271) in which such institution is located in applying for a grant under section 274..IVTrade Adjustment Assistance for Farmers401.DefinitionsSection 291 of the Trade Act of 1974 (19 U.S.C. 2401) is amended—(1)by striking paragraph (3); (2)by redesignating paragraphs (4) through (7) as paragraphs (3) through (6), respectively; and(3)by adding at the end the following:(7)Underserved communityThe term underserved community has the meaning given that term in section 247. .402.Group eligibility requirementsSection 292 of the Trade Act of 1974 (19 U.S.C. 2401a) is amended—(1)in subsection (c)—(A)by striking 85 percent of each place it appears;(B)in paragraph (2), by striking and at the end; (C)in paragraph (3)—(i)by striking importantly; and(ii)by striking the period at the end and inserting a semicolon; and(D)by adding at the end the following:(4)the volume of exports of the agricultural commodity produced by the group in the marketing year with respect to which the group files the petition decreased compared to the average volume of such exports during the 3 marketing years preceding such marketing year; and (5)the decrease in such exports contributed to the decrease in the national average price, quantity of production, or value of production of, or cash receipts for, the agricultural commodity, as described in paragraph (1).; and(2)in subsection (e)(3), by adding at the end before the period the following: or exports.403.Annual reportSection 293(d) (19 U.S.C. 2401b(d)) of the Trade Act of 1974 is amended by adding at the end the following:(20)Data or information on the success of the program in assisting agricultural commodity producers to become more competitive.(21)The demographic information (including race, ethnicity, gender, income level, and age) of agricultural commodity producers, including whether those producers are from underserved communities..404.Benefit information to agricultural commodity producersSection 295(a) of the Trade Act of 1974 (19 U.S.C. 2401d(a)) is amended by adding at the end the following: The Secretary shall develop a plan to conduct targeted outreach and offer assistance to agricultural commodity producers from underserved communities. 405.Qualifying requirements and benefits for agricultural commodity producersSection 296 of the Trade Act of 1974 (19 U.S.C. 2401e) is amended—(1)in subsection (a)(1)(A), by striking 90 days and inserting 120 days;(2)in subsection (b)—(A)in paragraph (3)(B), by striking $4,000 and inserting $12,000; and(B)in paragraph (4)(C), by striking $8,000 and inserting $24,000;(3)in subsection (c), by striking $12,000 and inserting $36,000; and(4)by adding at the end the following new subsection:(e)Adjustments for inflation(1)In generalThe Secretary of Agriculture shall adjust each dollar amount limitation described in this section on October 1, 2021, and at the beginning of each fiscal year thereafter, to reflect the percentage (if any) of the increase in the average of the Consumer Price Index for the preceding 12-month period compared to the Consumer Price Index for fiscal year 2020.(2)Special rules for calculation of adjustmentIn making an adjustment under paragraph (1), the Secretary—(A)shall round the amount of any increase in the Consumer Price Index to the nearest dollar; and(B)may ignore any such increase of less than 1 percent.(3)Consumer Price Index definedFor purposes of this subsection, the term Consumer Price Index means the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor..VOther Matters501.Extension of trade adjustment assistance program(a)Extension of termination provisionsSection 285 of the Trade Act of 1974 (19 U.S.C. 2271 note) is amended by striking 2021 each place it appears and inserting 2028.(b)Training fundsSection 236(a)(2)(A) of the Trade Act of 1974 (19 U.S.C. 2296(a)(2)(A)), as amended by section 110(c)(2)(B), is further amended—(1)by striking shall not exceed $450,000,000 and inserting the following: shall not exceed—(i)$450,000,000;(2)by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(ii)$1,000,000,000 for each of the fiscal years 2022 through 2028..(c)Reemployment trade adjustment assistanceSection 246(b)(1) of the Trade Act of 1974 (19 U.S.C. 2318(b)(1)) is amended by striking 2021 and inserting 2028.(d)Authorizations of appropriations(1)Trade adjustment assistance for workersSection 245(a) of the Trade Act of 1974 (19 U.S.C. 2317(a)) is amended by striking 2021 and inserting 2028.(2)Trade adjustment assistance for firmsSection 255(a) of the Trade Act of 1974 (19 U.S.C. 2345(a)) is amended in the first sentence by adding at the end before the period the following: and $50,000,000 for each of the fiscal years 2022 through 2028.(3)Trade adjustment assistance for community colleges and career trainingSubsection (b) section 279A of the Trade Act of 1974 (as redesignated by section 301) is amended—(A)by striking $500,000,000 for each of fiscal years 2011, 2012, 2013, and 2014 and inserting $1,300,000,000 for each of fiscal years 2022 through 2028; and(B)by striking section 271(a)(2) and inserting section 279(a)(2). (4)Trade adjustment assistance for farmersSection 298(a) of the Trade Act of 1974 (19 U.S.C. 2401g(a)) is amended by striking 2021 and inserting 2028.502.Applicability of trade adjustment assistance provisions(a)Workers certified before date of enactment(1)In generalExcept as provided in paragraphs (2) and (3), a worker certified as eligible for adjustment assistance under section 222 of the Trade Act of 1974 before the date of the enactment of this Act shall be eligible, on and after such date of enactment, to receive benefits only under the provisions of chapter 2 of title II of the Trade Act of 1974, as in effect on such date of enactment, or as such provisions may be amended after such date of enactment.(2)Computation of maximum benefitsBenefits received by a worker described in paragraph (1) under chapter 2 of title II of the Trade Act of 1974 before the date of the enactment of this Act shall be included in any determination of the maximum benefits for which the worker is eligible under the provisions of chapter 2 of title II of the Trade Act of 1974, as in effect on the date of the enactment of this Act, or as such provisions may be amended after such date of enactment.(3)Authority to make adjustments to benefitsNotwithstanding any provision of chapter 2 of title II of the Trade Act of 1974, for the 90-day period beginning on the date of the enactment of this Act, the Secretary is authorized to make any adjustments to benefits to workers described in paragraph (1) that the Secretary determines to be necessary and appropriate in applying and administering the provisions of such chapter 2, as in effect on the date of the enactment of this Act, or as such provisions may be amended after such date of enactment, in a manner that ensures parity of treatment between the benefits of such workers and the benefits of workers certified after such date of enactment.(b)Workers not certified pursuant to certain petitions filed before date of enactment(1)Certifications of workers not certified before date of enactment(A)Criteria if a determination has not been madeIf, as of the date of the enactment of this Act, the Secretary of Labor has not made a determination with respect to whether to certify a group of workers as eligible to apply for adjustment assistance under section 222 of the Trade Act of 1974 pursuant to a petition described in subparagraph (C), the Secretary shall make that determination based on the requirements of section 222 of the Trade Act of 1974, as in effect on such date of enactment. (B)Reconsideration of denials of certificationsIf, before the date of the enactment of this Act, the Secretary made a determination not to certify a group of workers as eligible to apply for adjustment assistance under section 222 of the Trade Act of 1974 pursuant to a petition described in subparagraph (C), the Secretary shall—(i)reconsider that determination; and(ii)if the group of workers meets the requirements of section 222 of the Trade Act of 1974, as in effect on such date of enactment, certify the group of workers as eligible to apply for adjustment assistance.(C)Petition describedA petition described in this subparagraph is a petition for a certification of eligibility for a group of workers filed under section 221 of the Trade Act of 1974 on or after January 1, 2021, and before the date of the enactment of this Act.(2)Eligibility for benefits(A)In generalExcept as provided in subparagraph (B), a worker certified as eligible to apply for adjustment assistance under section 222 of the Trade Act of 1974 pursuant to a petition described in paragraph (1)(C) shall be eligible, on and after the date of the enactment of this Act, to receive benefits only under the provisions of chapter 2 of title II of the Trade Act of 1974, as in effect on such date of enactment, or as such provisions may be amended after such date of enactment.(B)Computation of maximum benefitsBenefits received by a worker described in paragraph (1) under chapter 2 of title II of the Trade Act of 1974 before the date of the enactment of this Act shall be included in any determination of the maximum benefits for which the worker is eligible under the provisions of chapter 2 of title II of the Trade Act of 1974, as in effect on the date of the enactment of this Act, or as such provisions may be amended after such date of enactment.(c) Conforming amendments(1)Trade Act of 2002Section 151 of the Trade Act of 2002 (19 U.S.C. note prec. 2271) is amended by striking subsections (a), (b), and (c).(2)Trade and Globalization Adjustment Assistance Act of 2009Section 1891 of the Trade and Globalization Adjustment Assistance Act of 2009 (19 U.S.C. 2271 note) is repealed.(3)Trade Adjustment Assistance Extension Act of 2011The Trade Adjustment Assistance Extension Act of 2011 is amended—(A)in section 201 (19 U.S.C. note prec. 2271), by striking subsections (b) and (c); and(B)in section 231(a) (19 U.S.C. 2271 note), by striking paragraphs (1)(B) and (2).(4)Trade Adjustment Assistance Reauthorization Act of 2015The Trade Adjustment Assistance Reauthorization Act of 2015 is amended—(A)in section 402 (19 U.S.C. note prec. 2271), by striking subsections (b) and (c); and(B)in section 405(a)(1) (19 U.S.C. 2319(a)(1)), by striking subparagraph (B).(d)Trade adjustment assistance for firms(1)Certification of firms not certified before date of enactment(A)Criteria if a determination has not been madeIf, as of the date of the enactment of this Act, the Secretary of Commerce has not made a determination with respect to whether to certify a firm as eligible to apply for adjustment assistance under section 251 of the Trade Act of 1974 pursuant to a petition described in subparagraph (C), the Secretary shall make that determination based on the requirements of section 251 of the Trade Act of 1974, as in effect on such date of enactment. (B)Reconsideration of denial of certain petitionsIf, before the date of the enactment of this Act, the Secretary made a determination not to certify a firm as eligible to apply for adjustment assistance under section 251 of the Trade Act of 1974 pursuant to a petition described in subparagraph (C), the Secretary shall—(i)reconsider that determination; and (ii)if the firm meets the requirements of section 251 of the Trade Act of 1974, as in effect on such date of enactment, certify the firm as eligible to apply for adjustment assistance. (C)Petition describedA petition described in this subparagraph is a petition for a certification of eligibility filed by a firm or its representative under section 251 of the Trade Act of 1974 on or after January 1, 2021, and before the date of the enactment of this Act. (2)Certification of firms that did not submit petitions between January 1, 2021, and date of enactment(A)In generalThe Secretary of Commerce shall certify a firm described in subparagraph (B) as eligible to apply for adjustment assistance under section 251 of the Trade Act of 1974, as in effect on the date of the enactment of this Act, if the firm or its representative files a petition for a certification of eligibility under section 251 of the Trade Act of 1974 not later than 90 days after such date of enactment. (B)Firm describedA firm described in this subparagraph is a firm that the Secretary determines would have been certified as eligible to apply for adjustment assistance if—(i)the firm or its representative had filed a petition for a certification of eligibility under section 251 of the Trade Act of 1974 on a date during the period beginning on January 1, 2021, and ending on the day before the date of the enactment of this Act; and (ii)the provisions of chapter 3 of title II of the Trade Act of 1974, as in effect on such date of enactment, had been in effect on that date during the period described in clause (i).VIHealth Care Tax Credit601.Permanent credit for health insurance costs(a)In generalSubparagraph (B) of section 35(b)(1) of the Internal Revenue Code of 1986 is amended by striking , and before January 1, 2022 and inserting a period.(b)Increase in credit percentageSubsection (a) of section 35 of the Internal Revenue Code of 1986 is amended by striking 72.5 percent and inserting 80 percent.(c)Conforming amendmentsSubsections (b) and (e)(1) of section 7527 of the Internal Revenue Code of 1986 are each amended by striking 72.5 percent and inserting 80 percent.(d)Effective dateThe amendments made by this section shall apply to coverage months beginning after December 31, 2021. 